Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khaderi et al (Pub 20170293356) in view of Peli (Pub 20040013314) in view of Scherlen et al (Pub 20190212581). 

Regarding claims 1, 8, and 15, Khaderi discloses methods and systems for obtaining, analyzing and generating vision performance data and modifying media based on the vision performance data comprising one or more processors to: 
receive eye tracking information from a wearable computing device, wherein the eye tracking information contains data relating to pupils of eyes of a user having access to the wearable computing device, (para. 395 &436/356)
and enhance quality of at least the contents of the media in response to determining that the pupil of the eye of the user is altered due to the user’s interest in the contents of the media, (Para. [0020] modifying media based on conditions such as engagement Para. [0018] and pupillary diameter or [0031] pupil size, examiner notes that when a user is engaged, pupil size and/or diameter changes based on the level of engagement where the engagement may include interest in viewed content). 
However, wherein the media having the enhanced contents is encoded and communicated back to the wearable computing device to be rendered at the wearable computing device is not explicitly disclosed. 
In a similar field of endeavor, Peli discloses wide-band image enhancement wherein the media having the enhanced contents is encoded and communicated back to the wearable computing device to be rendered at the wearable computing device, (Para. [0065] & [0071]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Khaderi by incorporating the teachings of Peli for the common purpose of enhancing images that may be of interest to a user. 
However, the combination does not disclose determine whether a size of a pupil of an eye of the user is altered due to the user having interest in the contents of media being rendered at the wearable computing device or one or more environmental changes occurring with respect to the wearable computing device. 
In a similar field of endeavor, Scherlen discloses determine whether a size of a pupil of an eye of the user is altered due to the user having interest in the contents of media being rendered at the wearable computing device or one or more environmental changes occurring with respect to the wearable computing device, (Para. [0189] a processing unit which chooses a lens filter of a wearer to be selected based on [0048] pupil size variation due to change in environment such as light flux, Para. [0026], the filter characteristics are changed based on dynamic sensitivity of the wearer which is construed to be an environmental change). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khaderi as modified by Peli by incorporating the teachings of Scherlen for the common purpose of improving visual comfort of a user. 

	Regarding claims 2, 9 and 16, Khaderi discloses wherein the media includes at least one of one or more images and one or more videos, (Para. 381). 
	However, the combination does not disclose wherein one of more environmental changes include changes to one or more of surrounding lights, weather, noise, movement of one or more objects with respect to the wearable computing device.
	In a similar field of endeavor, Scherlen discloses wherein one of more environmental changes include changes to one or more of surrounding lights, weather, noise, movement of one or more objects with respect to the wearable computing device, (para. [0026] light flux). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khaderi as modified by Peli by incorporating the teachings of Scherlen for the common purpose of improving visual comfort of a user.


	Regarding claims 3, 10 and 17, Khaderi discloses wherein whether the size of the pupil is altered due to the user's interest or other factors is determined based on a psychophysical state of the user, (figs 3, 6 and 9 electrophysiological and Para [289, 351]).

	Regarding claims 4, 11 and 18, Khaderi discloses wherein the psychophysical state is obtained from evaluating one or more of display brightness, visual context, aural context, biometrics, and device interaction context, wherein the other factors include sudden brightness, change in weather, and touch of humans or pets, (Para. 206,274,285,289,315,339).

	Regarding claims 5, 12 and 19, Khaderi discloses wherein the one or more processors are further to create a region of interest (ROI) that encompassed the contents, wherein the enhanced media contains at least the ROI, (Para. 284). 

	Regarding claims 6, 13 and 20, Khaderi discloses wherein the wearable computing device comprises a head-mounted display to perform tracking of the eyes to obtain the eye tracking information, wherein the wearable computing device is further to decode and render the media having the enhanced contents, (Para. [0143] and [0482]).

Regarding claims 7 and 14, Khaderi discloses further comprising one or more processors are further to facilitate communication with the wearable computing device over one or more networks including one or more of a cloud network, a proximity network, and the Internet, (Para. [00285]).

Response to Amendment
Claims 1, 2, 8, 9, 15-20 have been amended. Claims 1 – 20 are pending. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422